Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Parashar et al. (2016/0334447) discloses “Energy flow in a power grid system (e.g., an electrical energy distribution system) is managed. In an example embodiment, a system provides for generating monitoring data for an electrical energy distribution system based on power-flow data for the electrical energy distribution system and topology data for the electrical energy distribution system. The power-flow data is indicative of voltage values that are repeatedly obtained from the electrical energy distribution system.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an apparatus for controlling ESS according to transient stability, the apparatus comprising: a power system, which is composed of a plurality of generators having respective Phase Measurement Unit (PMU); an input unit receiving phase angle information from the power system; a calculation unit calculating a change rate of the phase angle of the power system using the phase angle information; a 

With respect to independent claim 7, the closest prior art reference Parashar et al. (2016/0334447) discloses “Energy flow in a power grid system (e.g., an electrical energy distribution system) is managed. In an example embodiment, a system provides for generating monitoring data for an electrical energy distribution system based on power-flow data for the electrical energy distribution system and topology data for the electrical energy distribution system. The power-flow data is indicative of voltage values that are repeatedly obtained from the electrical energy distribution system.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method for controlling ESS according to transient stability, the method comprising: receiving phase angle information from a power system, which is composed of a plurality of generators having respective Phase Measurement Unit (PMU); .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836